Title: From George Washington to William Heath, 23 December 1780
From: Washington, George
To: Heath, William


                        
                            D. Sir,

                            New Windsor 23d Decr 1780
                        
                        Some days ago General McDougall informed me, that a Majr Hayes (I think that was the name)—or Hughes, had
                            suggested to him, that the Inhabitants of Westchester County could, without inconvenience to themselves, spare at least
                            ten thousand Bushels of Indian Corn and Two hundred Tons of Hay; and that a number of Pettiaugua’s sent to the nearest
                            good Landings to the Foragers (but not too low for fear of leaving them) would aid the Waggons, & get it off with
                            much ease.
                        This measure, though desireable at all times and particularly so in our circumstances, I postponed, because I
                            thought it would interfere too much with the building of Hutts, & injure the Men on that acct—but if it was
                            possible for you now, or before the river closes (there by preventing the aid of the water craft)—to avail the Garrison of
                            this resource, it ought by no means to be neglected, as it may have a double operation—serving us, & injuring the
                            enemy. Genl McDougal added—if I recollect right—that the People would receive certificates—but their not doing it, should
                            be no bar to our obtaining what they can share.
                        He mentioned Colo. Hull as a fit officer to command—or at least to be with the Foraging Party, from his
                            perfect knowledge of the Country, & People. Hayes, or Hughes, might also be useful in the execution of such a
                            project—& if I remember right, he told me he now was, or had been in the Qr Masters department—but more particular
                            information may be had of this person from Genl McDougal.
                        Having received information that a good road might be opened to the Garrison on the West side of the River,
                            and knowing the indispensable necessity of it in case of Frost, I have employed Captn Machin to mark it out, and when done
                            you will please to order a party to work on it, as it may become essential (as there is no magazine at West point) to the
                            existance of the Garrison when the river closes. I am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    